Title: To James Madison from Bernard Smith, 29 June 1808
From: Smith, Bernard
To: Madison, James



Sir,
Washington June 29th., 1808.

I have just learnt that in a deposition made before Dr: Thornton, by a person of the name of Gardner, I have been denounced as the author of certain communications which some time since appeared in the Democratic press of Philadelphia, on the subject of the approaching Presidential Election.
Altho’ I am informed that this deposition (the knowledge of which was carefully concealed from me) has been the topic of conversation, in various circles, for some days past, and has probably reached your ears, I should nevertheless have treated this calumny with silent contempt, were I persuaded that the character of the person by whom I have been denounced was as well known to you as it is to most of the Citizens of this place.  But as this may not be the case I consider it a duty I owe to myself & to my friends to declare, as I now do, in the most solemn manner, that I never composed or copied a single paragraph which has appeared in the Democratic press, on the subject alluded to in the deposition of Gardner.  With a view however to remove any doubts as to the truth of this declaration, I shall, immediately address a letter to the Editor of the Democratic press, and request him to confirm or disavow (under oath) what I have just asserted.
As I have never had any kind of intercourse with the person who has so basely calumniated me, I am at a loss to account for conduct so vile and infamous, unless he has been made the instrument of certain persons, who from their uniform opposition to me, as well as to every other Republican, I have reason to believe have determined to effect my destruction.
I regret that I have been obliged to trouble you with this representation, but as an attempt has probably been made to excite in your mind unfavorable impressions against me, I flatter myself that you will excuse the liberty which I have taken, to vindicate my character against the imputation of duplicity or ingratitude.  I have the honor to be with profound respect & consideration, Sir, your most obedt. Servt:

B: Smith.

